DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4, Only a single guide slot is introduced. Therefore, the limitation is unclear because it recites the number of guide slots. The Applicant should rewrite the claim. As a suggestion, “at least one guide slot” could be used to introduce the term and the in a dependent claim it could recite, wherein the at least one guide slot comprises a plurality of guide slots evenly distributed” or the like.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB785,310 (Seamark).
In re claim 1, Seamark discloses a connector (7), comprising: 
a circumferential side wall (sidewall of the ring 7) defining an interior cavity of the connector; 
a first end wall (fig.1 left side) in which a first through hole (through hole defined by arcuate sections between arcuate gaps 8) is provided, the first through hole communicating the interior cavity with an exterior of the connector; 
a second end wall (fig.1 right side) in which a second through hole (through hole defined by arcuate sections between arcuate gaps 8)  is provided, the second through hole communicating the interior cavity with the exterior of the connector, 
wherein, the first through hole and the second through hole are both of a non-circular shape (fig.2, it is not circular but rather has openings defined by arcuate sections spaced by arcuate gaps).
In re claim 2, Seamark discloses the connector of claim 1, wherein the first through hole comprises a first round hole (arcuate section) and a first guide slot (8) on a periphery of the first round hole, and/or the second through hole comprises a second round hole and a second guide slot on the periphery of the first round hole (p.2 ln.1-4, both ends are identical so see the above citations).
In re claim 4, Seamark discloses the connector of claim 2, wherein the number of first guide slots is greater than one (fig.2 and the spec defines “gaps” emphasis on the plural form used) and the first guide slots are evenly distributed along the circumference of the first round hole (fig.2), and/or the number of second guide slots is greater than one and the second guide slots are evenly distributed along the circumference of the second round hole (p.2 ln.1-4, both ends are identical so see the above citations).
In re claim 5, Seamark discloses the connector of claim 2, wherein the first end wall has a first circumferential limit notch (8) formed at the circumference of the first round hole, and/or the second end wall has a second circumferential limit notch (8) formed at the circumference of the second round hole. 
In re claim 6, Seamark discloses the connector of claim 1, wherein a damping portion (15) is formed on an outer periphery of the connector.
In re claim 7, Seamark discloses a connecting assembly (whole assembly shown in figs.1-2), comprising: 
the connector according to claim 1 (see the rejection of claim 1, supra) and 
a first connecting joint (left side pipe joint coupled to the left side end wall) on a first component to be connected that conforms to the shape of the first through hole and 
a second connecting joint (right side pipe joint coupled to the right side end wall) on the second component to be connected that conforms to the shape of the second through hole, the first connecting joint is adapted to enter the interior cavity through the first through hole, the second connecting joint is adapted to enter the interior cavity through the second through hole, and after the connector is rotated by a certain angle, within the interior cavity, the first connecting joint is engaged with the first end wall and the second connecting joint is engaged with the second end wall (fig.1).
In re claim 11, regarding the claimed invention being “a tire filling machine” as recited in the preamble of the claim, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In this case, the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. The preamble merely recites where the positively recited connector is used and does not set forth any structure of the tire repair device itself. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Seamark in view of EP1726863 (Hintzen)



In re claim 8, Seamark fails to explicitly disclose the connecting assembly of claim 7, wherein in the engaged state, a first open end of the first connecting joint sealingly reaches into a second open end of the second connecting joint.
Hintzen teaches another connection assembly wherein in the engaged state, a first open end of the first connecting joint sealingly reaches into a second open end of the second connecting joint (see figs.14 and 19, and para.66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Hintzen in Seamark for the purpose of providing a more secure and tight connection between the elements, para.20.
In re claim 9, Seamark discloses the connecting assembly of claim 8, wherein the first connecting joint includes a first cylindrical portion (cylindrical pipe portion) having the first open end (fig.1) and a first lug (6) provided on the first cylindrical portion, and/or the second connecting joint has a second cylindrical portion including the second open end and a second lug provided on the second cylindrical portion (same citations as above).
In re claim 10, Seamark discloses the connecting assembly according to claim 9, wherein a first circumferential limiting protrusion is formed on the outer periphery of the first cylindrical portion and/or a second circumferential limiting protrusion is formed on the outer periphery of the second cylindrical portion (see the rejection of claim 8 above, the same citations are applied, The Examiner notes that the applicant has used or language so on one pipe element 6 can be called a lug, and on the other pipe element 6 can be called a protrusion).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-117193A (Bridgestone) in view of Seamark.
In re claim 12, Bridgestone discloses a tire repairing machine, wherein the tire repairing machine has a valve body (250, 252), a tire repairing liquid connecting tube (254), and an air compressor connecting tube (256), the tire repairing liquid connecting tube and the air compressor connecting tube are connected to a dispensing nozzle (66, 68)of the tire repairing machine through the valve body, respectively, and a plug (262) capable of sliding back and forth is provided in the valve body; the tire repairing liquid connecting tube and the valve body are connected through the connecting assembly therebetween (once modified as discussed below), and the tire repairing liquid connecting tube and the valve body serve as the first component to be connected and the second component to be connected, respectively (once modified below)
However, while Bridgestone discloses connections between pipes it fails to teach the specifically claimed connection assembly of claim 7.
Seamark teaches another pipe connection assembly as claimed in claim 7 (see the rejection above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Seamark in Bridgestone for the purpose of providing a quick connect coupling that is readily connectable and disconnectable thereby speeding up the process of repairing a tire by reducing assembly time by the user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are anticipatory references for at least claim 1: 
US Patent 259,501 (Converse) published on June 13, 1882, i.e. 135 years before the present application was filed, and 
7,832,775 (Regener). 
The other cited art is generally related to the invention as claimed and disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Timothy P. Kelly/Primary Examiner, Art Unit 3753